—In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Rockland County (Garvey, J.), dated August 22, 2000, which granted the father’s motion to dismiss the petition and denied, without a hearing, her petition to modify an order of the same court dated September 8, 1998, awarding physical custody of the parties’ child to the father and granted her supervised visitation.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly denied, without a hearing, her petition to modify an existing order which granted her supervised visitation with her child (see, Milhollen v Voelpel, 270 AD2d 422). One who seeks to modify an existing order of visitation is not automatically entitled to a hearing, but must make some evidentiary showing sufficient to warrant a hearing (see, Rosenberg v Rosenberg, 261 AD2d 623; Miller v Lee, 225 AD2d 778). The mother’s allegations, even if true, would not give rise to finding of a change in circumstances warranting modification of the prior order. Ritter, J. P., H. Miller, Feuerstein and Prudenti, JJ., concur.